UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 09-1512


DAVID LOUIS WHITEHEAD,

               Plaintiff – Appellant,

          v.

PARAMOUNT PICTURES, INC.; DREAMWORK PICTURES, INC.; MTV OF
VIACOM, INC.; VIACOM, INC.; MGM, INC.; SONY, INC.; IMG
MODELS, INC.; IMG WORLD, INC.; VOGUE, Conde' Nast Publisher
Inc.; VOGUE ITALY, Conde' Nast Publisher Inc.; NBC-
UNIVERSAL, INC.; LIONSGATE ENTERTAINMENT, INC.; TYLER PERRY,
INC.; RUNWAY BEAUTY MAGAZINE; TIME WARNER; CORCORAN COLLEGE
OF ARTS & DESIGN; ELECTRONIC ARTS, INC.; MIDWAY GAMES;
MIDWAY HOME ENTERTAINMENT COMPANY; WARNER BROS., INC.;
TURNER BROADCASTING SYSTEM, INC.; INTERNATIONAL ART FAIR ART
BASEL; 20TH CENTURY FOX FILM, INC.; WALT DISNEY/ABC, INC.;
MACY'S INC.,

               Defendants – Appellees.



                           No. 09-1522


DAVID LOUIS WHITEHEAD,

               Plaintiff – Appellant,

          v.

PARAMOUNT PICTURES, INC.; DREAMWORK PICTURES, INC.; MTV OF
VIACOM, INC.; VIACOM, INC.; MGM, INC.; SONY, INC.; IMG
MODELS, INC.; IMG WORLD, INC.; VOGUE, Conde' Nast Publisher
Inc.; VOGUE ITALY, Conde' Nast Publisher Inc.; NBC-
UNIVERSAL, INC.; LIONSGATE ENTERTAINMENT, INC.; TYLER PERRY,
INC.; RUNWAY BEAUTY MAGAZINE; TIME WARNER; CORCORAN COLLEGE
OF ARTS & DESIGN; ELECTRONIC ARTS, INC.; MIDWAY GAMES;
MIDWAY HOME ENTERTAINMENT COMPANY; WARNER BROS., INC.;
TURNER BROADCASTING SYSTEM, INC.; INTERNATIONAL ART FAIR ART
BASEL; 20TH CENTURY FOX FILM, INC.; WALT DISNEY/ABC, INC.;
MACY'S INC.,

               Defendants – Appellees.



                           No. 09-1641


DAVID LOUIS WHITEHEAD,

               Plaintiff – Appellant,

          v.

PARAMOUNT PICTURES, INC.; DREAMWORK PICTURES, INC.; MTV OF
VIACOM, INC.; VIACOM, INC.; MGM, INC.; SONY, INC.; IMG
MODELS, INC.; IMG WORLD, INC.; VOGUE, Conde' Nast Publisher
Inc.; VOGUE ITALY, Conde' Nast Publisher Inc.; NBC-
UNIVERSAL, INC.; LIONSGATE ENTERTAINMENT, INC.; TYLER PERRY,
INC.; RUNWAY BEAUTY MAGAZINE; TIME WARNER; CORCORAN COLLEGE
OF ARTS & DESIGN; ELECTRONIC ARTS, INC.; MIDWAY GAMES;
MIDWAY HOME ENTERTAINMENT COMPANY; WARNER BROS., INC.;
TURNER BROADCASTING SYSTEM, INC.; INTERNATIONAL ART FAIR ART
BASEL; 20TH CENTURY FOX FILM, INC.; WALT DISNEY/ABC, INC.;
MACY'S INC.,

               Defendants – Appellees.



                           No. 09-1784


DAVID LOUIS WHITEHEAD,

               Plaintiff – Appellant,

          v.

PARAMOUNT PICTURES, INC.; DREAMWORK PICTURES, INC.; MTV OF
VIACOM, INC.; VIACOM, INC.; MGM, INC.; SONY, INC.; IMG
MODELS, INC.; IMG WORLD, INC.; VOGUE, Conde' Nast Publisher
Inc.; VOGUE ITALY, Conde' Nast Publisher Inc.; NBC-

                                2
UNIVERSAL, INC.; LIONSGATE ENTERTAINMENT, INC.; TYLER
PERRY, INC.; RUNWAY BEAUTY MAGAZINE; TIME WARNER; CORCORAN
COLLEGE OF ARTS & DESIGN; ELECTRONIC ARTS, INCORPORATED;
MIDWAY GAMES; MIDWAY HOME ENTERTAINMENT COMPANY; WARNER
BROS.,    INC.;    TURNER   BROADCASTING  SYSTEM,    INC.;
INTERNATIONAL ART FAIR ART BASEL; 20TH CENTURY FOX FILM,
INC.; WALT DISNEY/ABC, INC.; MACY'S INC.,


                Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge; Anthony J. Trenga, District Judge.   (1:08-cv-
00792-AJT-TRJ)


Submitted:   January 27, 2010         Decided:   February 12, 2010


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


No. 09-1512 dismissed in part, stayed in part; Nos. 09-1522, 09-
1641, and 09-1784 affirmed in part, stayed in part by
unpublished per curiam opinion.


David Louis Whitehead, Appellant Pro Se.   Charles David Tobin,
HOLLAND & KNIGHT, LLP, Washington, D.C.; Andrew Steven Cabana,
Joseph Erwin Schuler, JACKSON LEWIS, LLP, Reston, Virginia;
Justin Florence, O’MELVENY & MYERS, LLP, Washington, D.C.;
Christine Hoeft McCarthy, BARNES & THORNBURG, Washington, D.C.;
John  B.   O’Keefe,   LEVINE  SULLIVAN KOCH   &  SCHULTZ,  LLP,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

              In Appeal No. 09-1512, David Louis Whitehead seeks to

appeal the district court’s April 7, 2009 order: (1) denying his

motion to stay the case; (2) denying his motion to reinstate

certain dismissed Defendants and claims; and (3) denying his

motion to reconsider the district court’s entry of a prefiling

injunction against him.           The order from which this appeal was

noted   has    been    vacated    by       the   district    court’s    May   1,   2009

recusal order.         We therefore dismiss this appeal as moot as to

all Appellees except Midway Games and Midway Home Entertainment.

Because   Midway      Games     and    Midway      Home     Entertainment     filed   a

bankruptcy petition, we stay the appeal as to these Appellees.

See 11 U.S.C. § 362(a) (2006).

              Whitehead also appeals from the district court’s May

1, 2009 recusal order (Appeal No. 09-1522), the May 22, 2009

order entering a prefiling injunction against him (Appeal No.

09-1641), and the district court’s May 28, 2009 order granting

the Appellees’ motions to dismiss (Appeal No. 09-1784).                       We have

reviewed the record and find no reversible error.                       Accordingly,

we affirm in part for the reasons stated by the district court.

Whitehead v. Paramount Pictures, Inc. (E.D. Va. May 1, 2009; May

22, 2009; May 28, 2009).               We stay these appeals as to Midway

Games and Midway Home Entertainment in light of their pending

bankruptcy     case.      See         11    U.S.C.   § 362(a).         We   also   deny

                                             4
Whitehead’s motions to enjoin Justice Sotomayer’s confirmation

to the U.S. Supreme Court, to consolidate these appeals with

other   appeals   taken   to   this   court,   and    to   strike   Lionsgate

Entertainment’s informal response brief.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                      No. 09-1512 DISMISSED IN PART, STAYED IN PART
                        Nos. 09-1522, 09-1641, and 09-1784 AFFIRMED
                                            IN PART, STAYED IN PART




                                      5